141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Winona P. YOUNG, Appellant,v.Marvin RUNYON, Postmaster General, Appellee.
No. 97-1744WA.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 24, 1998Filed Feb. 27, 1998

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Winona P. Young appeals the district court's adverse grant of summary judgment in Young's employment discrimination action.  Having reviewed the record and the parties' briefs, we conclude the district court correctly rejected Young's contention that the doctrines of waiver, estoppel, and equitable tolling excuse her failure timely to exhaust administrative remedies.  We thus deny Young's motions on appeal and affirm the district court.  See 8th Cir.  R. 47B.